    Case 17-31795          Doc 1082         Filed 12/18/19 Entered 12/18/19 08:34:41              Desc Main
                                            Document Page 1 of 11

       FILED & JUDGMENT ENTERED
              Steven T. Salata


                December 18 2019


        Clerk, U.S. Bankruptcy Court
       Western District of North Carolina
                                                                                   _____________________________
                                                                                             Laura T. Beyer
                                                                                     United States Bankruptcy Judge




                              UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

                                                          :
    In re                                                 : Chapter 11
                                                          :
    BESTWALL LLC1                                         : Case No. 17-31795 (LTB)
                                                          :
             Debtor.                                      :
                                                          :

                           AGREED ORDER ESTABLISHING MEDIATION
                            OF CERTAIN CHAPTER 11 CASE MATTERS

                    The Court, having been advised that (a) the above-captioned debtor and debtor in

possession (the “Debtor”), (b) the official committee of asbestos personal injury claimants

(the “ACC”), (c) Sander L. Esserman, as the official legal representative for future asbestos

personal injury claimants (the “FCR”) and (d) Georgia-Pacific LLC, the Debtor’s non-debtor

affiliate (“Georgia-Pacific” and, together with the Debtor, the ACC and the FCR, the “Parties”)

have reached an agreement with respect to the terms set forth herein, as reflected by the signatures

of their respective counsel set forth below, finds and concludes as follows:



1
            The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
            133 Peachtree Street, N.E., Atlanta, Georgia 30303.



NAI-1509673118
    Case 17-31795       Doc 1082        Filed 12/18/19 Entered 12/18/19 08:34:41                     Desc Main
                                        Document Page 2 of 11



                 A.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 B.       At a hearing conducted on October 23, 2019 (the “October 23rd Hearing”),

the Court referred the Parties to mediation (the “Mediation”) in accordance with Rule 9019-2 of

the Rules of Practice and Procedure of the United States Bankruptcy Court for the Western District

of North Carolina (the “Local Rules”).

                 C.       After the October 23rd Hearing, the Court announced that, pending

the completion of the Mediation, it was deferring ruling on: (i) the Motion of the Debtor for

Estimation of Current and Future Mesothelioma Claims [Docket No. 875] (the “Estimation

Motion”), which was briefed and argued solely with respect to the issue of whether the Court

should conduct an estimation of the Debtor’s asbestos liabilities (the “Initial Issue”); and

(ii) the Motion of the Official Committee of Asbestos Claimants to (I) Dismiss the Chapter 11 Case

for Cause Pursuant to 11 U.S.C. § 1112(b), or Alternatively, (II) to Set a Deadline (A) by Which

the Debtor Must Confirm a Chapter 11 Plan or (B) to Lift the Preliminary Injunction in Favor of

New GP and the Protected Parties [Docket No. 938] (together with the Estimation Motion,

the “Contested Motions”).

                 IT IS HEREBY ORDERED THAT:

                 1.       The Parties shall participate in good faith in the Mediation in an effort to

develop the primary terms of a consensual chapter 11 plan under section 524(g) of the Bankruptcy

Code (the “Mediation Issue”).2


2
         The ACC and the FCR have requested a list of all asbestos containing products for which the Debtor is
         seeking to channel its liability to a section 524(g) trust in addition to those products identified in
         the previously provided (a) 2005 discovery responses in the asbestos MDL in the District Court of Harris
         County, Texas, 11th Judicial District (Cause No. 2004-03964) (See Debtor’s Response to the Informational
         Brief of the Official Committee of Asbestos Claimants of Bestwall LLC at Docket No. 1034, Ex H) and (b) Old
         GP’s interrogatory responses from 2016 in the case Bullis v. BNSF Railway Co., et al. in the Superior Court
         of the State of Washington for King County (Case No. 15-2-29865-8) (interrogatories dated March 28, 2016).


NAI-1509673118                                          -2-
Case 17-31795          Doc 1082       Filed 12/18/19 Entered 12/18/19 08:34:41                   Desc Main
                                      Document Page 3 of 11



                 2.      The Mediation shall be conducted in accordance with Local Rule 9019-2

and the Revised Rules Implementing Statewide Mediated Settlement Conferences and Other

Settlement Procedures in Superior Court Civil Actions, adopted on January 23, 2014 (together

with Local Rule 9019-2, the “Mediation Rules”), except as otherwise set forth herein. In the event

of a conflict between (a) the Mediation Rules and (b) this Order (including, without limitation,

the Mediation Schedule and Procedures, as defined herein), this Order shall govern.

                 3.      The Parties have selected, and the Court approves and appoints, Richard J.

Davis, Esq. of Richard J. Davis Law to serve as the mediator for the Mediation (the “Mediator”).

Notwithstanding any limitation in the Mediation Rules, the Mediator need not be a certified North

Carolina mediator.

                 4.      The Debtor is authorized, in consultation with the ACC and the FCR, to

engage the Mediator on terms (including the amount of fees) that the Debtor determines are

appropriate and reasonable. The Debtor is authorized to take such steps as may be necessary or

appropriate in connection with the engagement and appointment of the Mediator.

                 5.      The Mediation shall be governed in accordance with the schedule and

procedures attached hereto as Annex A (collectively, the “Mediation Schedule and Procedures”).

Capitalized terms used but not otherwise defined in the Mediation Schedule and Procedures shall

have the respective meanings given to such terms in this Order.

                 6.      The Mediation Schedule and Procedures may be modified either by

(a) agreement of the Parties; or (b) further order of the Court after appropriate notice to the other

Parties and opportunity for a hearing. Any agreement of the Parties to modify the Mediation




        In response, the Debtor has agreed to provide information about such additional products by December 13,
        2019. The Parties reserve the right to address this issue with the Court at a future omnibus hearing.



NAI-1509673118                                       -3-
    Case 17-31795       Doc 1082       Filed 12/18/19 Entered 12/18/19 08:34:41                   Desc Main
                                       Document Page 4 of 11



Schedule and Procedures shall be documented by a stipulation describing the change or changes

to the Mediation Schedule and Procedures, signed by the Parties and filed with the Court.

                 7.       At the first scheduled omnibus hearing in the Chapter 11 Case following

the conclusion of the Mediation and the filing of a report by the Mediator regarding the

Mediation, the Parties shall: (a) report to the Court regarding the outcome of the Mediation; and

(b) if the Mediation Issue has not been resolved through the Mediation, and absent some other

agreement among the Parties, schedule a rehearing on the Estimation Motion (with respect to the

Initial Issue), to occur prior to the Court’s rulings on the Contested Motions.3 If the Mediation is

not concluded by the omnibus hearing set for February 20, 2020, the Parties shall attend that

hearing and participate in a status conference on the progress of, and plans for the conclusion of,

the Mediation.

                 8.       Each Party shall participate in the Mediation and shall be represented at

the Mediation (a) by its retained outside counsel; and (b) if the Party is not a natural person, by

one or more officer(s), member(s) or agent(s) who is not such Party’s outside counsel and who has

authority to negotiate and enter into a binding settlement on behalf of that Party.

                 9.       Without further order of the Court, the Debtor shall pay the full amount of

the Mediator’s fees and all actual, reasonable and documented out-of-pocket expenses of

the Mediator, which fees and expenses shall constitute an administrative expense of the Debtor’s

estate pursuant to section 503(b) of title 11 of the United States Code (the “Bankruptcy Code”).




3
         If necessary, the specific procedures for such rehearing can be addressed in a subsequent order or bench
         ruling from this Court.



NAI-1509673118                                        -4-
Case 17-31795          Doc 1082    Filed 12/18/19 Entered 12/18/19 08:34:41             Desc Main
                                   Document Page 5 of 11



                 10.    Any settlement arising out of the Mediation shall be enforceable only in

accordance with a written and executed agreement between and among the Parties and any

necessary related documents, such as a confirmed plan of reorganization.

                 11.    Pursuant to Rule 408 of the Federal Rules of Evidence and N.C. Gen.

Stat. § 7A-38.1(l), as incorporated by Local Rule 9019-2(b) (collectively, the “Disclosure

Rules”), no person or Party may rely on, disclose, divulge to the Court or introduce as evidence

in connection with any arbitral, judicial or other proceeding (including, but not limited to, any

hearing held by this Court in the Debtor’s chapter 11 case or related proceedings) any aspect of

the Mediation, including, but not limited to: (a) any statement, admission or proposal made by

the Mediator, the Parties or others during the Mediation process; and (b) any records, reports,

documents or other materials received or made by the Mediator while serving in such capacity

(the items in (a) and (b), collectively, the “Mediation Materials”), unless it is otherwise

admissible under the Disclosure Rules, it exists independently of the Mediation or the Parties

otherwise agree. Except as provided in N.C. Gen. Stat. § 7A-38.1(l), the Mediation Materials

shall not be subject to discovery. Pursuant to Rule III of the North Carolina Revised Standards

of Professional Conduct for Mediators, the Mediator shall maintain the confidentiality of all

Mediation Materials and, except as provided in N.C. Gen. Stat. § 7A-38.1(l), the Mediator shall

not be compelled to (a) divulge any Mediation Materials to any person or Party or (b) testify in

regard to the Mediation or Mediation Materials in connection with any arbitral, judicial or other

proceedings, including, but not limited to, any hearing held by the Court in the Debtor’s

chapter 11 case or related proceedings.

                 12.    In connection with the Mediation, each Party is permitted to use in the

Mediation and share with the Mediator any confidential material it determines is appropriate,




NAI-1509673118                                   -5-
Case 17-31795          Doc 1082    Filed 12/18/19 Entered 12/18/19 08:34:41            Desc Main
                                   Document Page 6 of 11



provided that: (a) any further use of confidential information subject to the Agreed Protective

Order Governing Confidential Information [Docket No. 337] shall remain subject to the terms of

that order; and (b) for the avoidance of doubt, all such confidential materials used in the

Mediation or shared with the Mediator will be treated as Mediation Materials subject to the

confidentiality and non-disclosure restrictions set forth in this Order.

                 13.    Within ten days after the conclusion of the Mediation, the Mediator shall

file a report consistent with Local Form 17. For the avoidance of doubt, nothing in this Order

(including the Mediation Schedule and Procedures) precludes the Mediator from reporting the

status (although not the content) of the Mediation to the Court orally or in writing at any time, or

from reporting failures to attend or to participate in the Mediation in good faith.

                 14.    The Debtor shall serve a copy of this Order within three business days after

its entry on (a) counsel for the ACC, (b) counsel for the FCR, (c) counsel for Georgia-Pacific;

(d) the Mediator; (e) the United States Bankruptcy Administrator for the Western District of North

Carolina; and (f) all parties having requested notice pursuant to Rule 2002 of the Federal Rules of

Bankruptcy Procedure as of the date of the entry of this Order.

                 15.    The Court retains exclusive jurisdiction over this Order and the relief

granted herein and any and all matters arising from or relating to the implementation, enforcement

or interpretation of this Order.



                             [Remainder of Page Intentionally Blank.]




NAI-1509673118                                   -6-
Case 17-31795      Doc 1082     Filed 12/18/19 Entered 12/18/19 08:34:41    Desc Main
                                Document Page 7 of 11



AGREED AND CONSENTED TO BY:

  /s/ Gregory M. Gordon                            /s/ Natalie D. Ramsey
  Garland S. Cassada (NC Bar No. 12352)            Glenn Thompson (NC Bar No. 37221)
  David M. Schilli (NC Bar No. 17989)              HAMILTON STEPHENS STEELE +
  Richard C. Worf (NC Bar No. 37143)               MARTIN, PLLC
  ROBINSON, BRADSHAW & HINSON, P.A.                525 North Tryon Street, Suite 1400
  101 North Tryon Street, Suite 1900               Charlotte, North Carolina 28202
  Charlotte, North Carolina 28246                  Telephone: (704) 227-1067
  Telephone: (704) 377-2536                        Facsimile: (704) 344-1483
  Facsimile: (704) 378-4000                        E-mail: gthompson@lawhssm.com
  E-mail: gcassada@robinsonbradshaw.com
          dschilli@robinsonbradshaw.com            -and-
          rworf@robinsonbradshaw.com
                                                   Natalie D. Ramsey (DE Bar No. 5378)
  -and-                                            Davis Lee Wright (DE Bar No. 4324)
                                                   (admitted pro hac vice)
  Gregory M. Gordon (TX Bar No. 08435300)          ROBINSON & COLE LLP
  (admitted pro hac vice)                          1201 North Market Street, Suite 1406
  JONES DAY                                        Wilmington, Delaware 19801
  2727 North Harwood Street, Suite 500             Telephone: (302) 516-1700
  Dallas, Texas 75201                              E-mail: nramsey@rc.com
  Telephone: (214) 220-3939
  Facsimile: (214) 969-5100                        -and-
  E-mail: gmgordon@jonesday.com
                                                   Mark A. Fink (DE Bar No. 3946)
  -and-                                            (admitted pro hac vice)
                                                   ROBINSON & COLE LLP
  Jeffrey B. Ellman (GA Bar No. 141828)            Chrysler Building East
  Brad B. Erens (IL Bar No. 620664)                666 Third Avenue, 20th Floor
  (admitted pro hac vice)                          New York, New York 10017
  JONES DAY                                        Telephone: (212) 451-2900
  1420 Peachtree Street, N.E., Suite 800           E-mail: mfink@rc.com
  Atlanta, Georgia 30309
  Telephone: (404) 581-3939                        COUNSEL TO THE OFFICIAL
  Facsimile: (404) 581-8330                        COMMITTEE OF ASBESTOS
  E-mail: jbellman@jonesday.com                    CLAIMANTS OF BESTWALL LLC
          bberens@jonesday.com

  COUNSEL FOR THE PLAINTIFF/DEBTOR
  AND DEBTOR IN POSSESSION




NAI-1509673118                              -7-
Case 17-31795       Doc 1082     Filed 12/18/19 Entered 12/18/19 08:34:41    Desc Main
                                 Document Page 8 of 11



  /s/ Mark P. Goodman                               /s/ Edwin J. Harron
  Matthew L. Tomsic (NC Bar No. 52431)              Felton E. Parrish (NC Bar No. 25448)
  RAYBURN COOPER & DURHAM, P.A.                     HULL & CHANDLER, P.A.
  227 West Trade Street, Suite 1200                 1001 Morehead Square Drive, Suite 450
  Charlotte, North Carolina 28202                   Charlotte, North Carolina 28203
  Telephone: (704) 334-0891                         Telephone: (704) 375-8488
  Facsimile: (704) 377-1877                         E-mail: fparrish@lawyercarolina.com
  E-mail: mtomsic@rcdlaw.com
                                                    -and-
  -and-
                                                    Sharon M. Zieg (NC Bar No. 29536)
  M. Natasha Labovitz (NY 2813251)                  Edwin J. Harron (DE 3396)
  Mark P. Goodman (NY 2207884)                      (admitted pro hac vice)
  (admitted pro hac vice)                           YOUNG CONAWAY STARGATT &
  DEBEVOISE & PLIMPTON LLP                          TAYLOR, LLP
  919 Third Avenue                                  Rodney Square
  New York, New York 10022                          1000 North King Street
  Telephone: (212) 909-6648                         Wilmington, Delaware 19801
  E-mail: nlabovitz@debevoise.com                   Telephone: (302) 571-6655
          mpgoodman@debevoise.com                   E-mail: eharron@ycst.com
                                                            szieg@ycst.com
  COUNSEL FOR GEORGIA-PACIFIC LLC
                                                    COUNSEL FOR SANDER L.
                                                    ESSERMAN, THE FUTURE
                                                    CLAIMANTS' REPRESENTATIVE




 This Order has been signed electronically.          United States Bankruptcy Court
 The Judge's signature and Court's seal
 appear at the top of the Order.




NAI-1509673118                                -8-
Case 17-31795    Doc 1082   Filed 12/18/19 Entered 12/18/19 08:34:41   Desc Main
                            Document Page 9 of 11


                                   ANNEX A




NAI-1509673118
Case 17-31795          Doc 1082    Filed 12/18/19 Entered 12/18/19 08:34:41            Desc Main
                                   Document Page 10 of 11



                               Mediation Schedule and Procedures
        The Mediation shall be governed by the following schedule and procedures:

                 (a)    At least 14 days before the commencement of the first Mediation session,
                        each of the Parties shall submit a mediation statement (each, a “Mediation
                        Statement”) to the Mediator and shall serve a copy of the Mediation
                        Statement on counsel to the other Parties. Each Party’s Mediation
                        Statement shall be no longer than 50 pages. Each Mediation statement shall
                        include a numerical estimate or a range of numerical estimates of
                        the Debtor’s liability for current and future asbestos claims and a
                        description of the Party’s methodology and assumptions that explains
                        the calculation of the proposed amount necessary to fund a trust under
                        section 524(g) of the Bankruptcy Code.

                 (b)    In addition to the Mediation Statement, the Parties may submit such
                        additional materials to the Mediator as they choose, including any expert’s
                        reports or other documents underlying the Parties’ estimates of the amount
                        necessary to fund a trust under section 524(g) of the Bankruptcy Code, to
                        be held by the Mediator as confidential. Further, the Mediator may request
                        such additional information or materials as he believes will assist him in
                        mediating a settlement between the Parties, including any expert’s reports
                        or other documents underlying the Parties’ estimates of the amount
                        necessary to fund a trust under section 524(g) of the Bankruptcy Code.
                        The Mediator shall not share any information submitted to the Mediator
                        other than the Mediation Statements with other Parties without the consent
                        of the submitting Party. For the avoidance of doubt, any materials
                        submitted to the Mediator confidentially shall be Mediation Materials
                        subject to the confidentiality and nondisclosure obligations of the appended
                        Agreed Order.

                 (c)    On or before December 20, 2019, each side (i.e., the ACC and FCR on
                        the one hand and the Debtor and Georgia-Pacific on the other) shall
                        schedule an initial private conference call with the Mediator to (a) address
                        any questions the Mediator may have with respect to the agreed set of
                        materials submitted to him and (b) provide any other information they
                        believe the Mediator should have to prepare for the Mediation. The Parties
                        also may schedule one additional private in-person meeting or telephonic
                        conference with the Mediator to be held prior to the first Mediation session
                        and, subsequent to the first Mediation session, the Parties, upon notice to
                        the other Parties, may schedule one or more private in-person meetings or
                        telephonic conferences with the Mediator. Notwithstanding the foregoing,
                        (i) by agreement, the Parties may at any time, including before the first
                        Mediation session but prior to the conclusion of the Mediation, schedule
                        one or more joint in-person meetings or telephonic conferences to be
                        attended by all of the Parties and the Mediator; and (ii) after December 20,
                        2019, the Mediator at any time may conduct such additional meetings or


NAI-1509673118                                   1
Case 17-31795          Doc 1082    Filed 12/18/19 Entered 12/18/19 08:34:41             Desc Main
                                   Document Page 11 of 11



                        phone calls with one or more Parties that he believes would be helpful to
                        the Mediation process, in his sole discretion. All discussions held during
                        the private in-person meetings or telephonic conferences with the Mediator
                        shall be strictly confidential, except as otherwise designated by the Parties.

                 (d)    The Mediation shall be held on January 30, 2020 and February 14, 2020.
                        The Mediation shall take place in New York, New York at a location and at
                        starting times to be agreed upon by the Parties. Additional Mediation
                        sessions may be scheduled by the agreement of the Parties and the Mediator.




NAI-1509673118                                    2
